NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3817-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WOO-JIN HWANG,

     Defendant-Appellant.
_______________________

                    Submitted November 10, 2020 – Decided November 20, 2020

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 11-02-0367.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Matthew T. Mierswa, Designated Counsel,
                    on the brief).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (Craig A. Becker, Assistant County
                    Prosecutor, of counsel and on the brief).

PER CURIAM
         A Bergen County grand jury charged defendant Woo-Jin Hwang and his

co-defendant, Marcello Castillo, in four counts of a five-count indictment with

first-degree    possession   of   a   controlled   dangerous   substance   (CDS),

Methylenedioxymethamphetamine (Ecstasy), with intent to distribute, contrary

to N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(1) (count one); third-degree

possession of a CDS (marijuana) with intent to distribute, contrary to N.J.S.A.

2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(11) (count two); third-degree possession

of a CDS (Ecstasy) with intent to distribute, contrary to N.J.S.A. 2C:35-5(a)(1)

and N.J.S.A. 2C:35-5(b)(3) (count three); and second-degree possession of a

CDS (Ecstasy) with intent to distribute within 500 feet of a public park, contrary

to N.J.S.A. 2C:35-7.1 (count four). Castillo was also charged with fourth-degree

unlawful possession of credit cards, contrary to N.J.S.A. 2C:21-6(c)(2) (count

five).

         Prior to trial, Castillo pled guilty to counts one and two, and agreed to

testify against defendant. The trial judge denied defendant's motion to suppress

evidence seized from his person and a backpack he was carrying at the time of

his arrest.




                                                                           A-3817-17T2
                                         2
      Following a trial, the jury convicted defendant of counts one, two, and

three, and found him not guilty of count four. The judge sentenced defendant

to an aggregate sixteen-year prison term.

      On direct appeal, this court ruled that the judge erred by denying

defendant's motion to suppress, reversed defendant's conviction, and remanded

the matter for a new trial. State v. Hwang, No. A-2236-12 (App. Div. Nov. 19,

2015). On remand, the State dismissed counts two and three, which concerned

the suppressed evidence.

      Following a multi-day trial, the jury convicted defendant of count one,

first-degree unlawful possession of a CDS (Ecstasy). The judge sentenced

defendant to twelve years in prison, with a six-year period of parole ineligibility.

This appeal followed.

      On appeal, defendant raises the following contentions:

            POINT I

            THE ASSISTANT PROSECUTOR'S REPEATED
            IMPROPER REMARKS DURING SUMMATION
            UNDULY INFLUENCED THE JURY AND
            DEPRIVED    [DEFENDANT]       OF      HIS
            CONSTITUTIONAL RIGHT TO A FAIR TRIAL.

            POINT II

            THE COURT ERRED BY FAILING TO INSTRUCT
            THE JURY ON "MERE PRESENCE" AS IT

                                                                            A-3817-17T2
                                         3
            RELATES TO CONSTRUCTIVE POSSESSION. (Not
            raised below).

    After reviewing the record in light of the arguments advanced on appeal, we

affirm.

                                        I.

      In September 2010, federal customs agents intercepted two packages from

Canada that were addressed to Castillo at a post office box in Ridgewood. The

packages contained 990 Ecstasy pills. The Department of Homeland Security

reached out to the Bergen County Prosecutor's Office and arranged to make a

controlled delivery of the packages to the post office on September 20, 2010.

      Castillo testified he owed defendant money and that defendant used this

debt as leverage to persuade Castillo to obtain the post office box for defendant's

use. Defendant located a post office that would not require Castillo to provide

a valid government-issued photo identification and Castillo rented the box.

      When defendant and Castillo arrived at the post office, Castillo presented

the undercover postal inspector with a "slip" confirming he had received two

packages in the box. The agent retrieved the packages from the office and placed

them on the counter. Defendant and Castillo had a brief discussion and Castillo

told the agent that he no longer wanted the packages. The agent took the

packages back to the office.

                                                                           A-3817-17T2
                                        4
      Defendant and Castillo conferred with each other and then asked to speak

to the agent. At that point, defendant asked to see the packages again. The agent

retrieved the packages and placed them on the counter. After some further

discussion with Castillo, defendant told the agent the packages were Castillo's

and they would take them. The agent asked defendant for identification, but he

refused to provide it. Castillo signed for the packages and the two men left the

post office together. The police arrested them as soon as they got outside.

                                        II.

      In Point I of his brief, defendant argues that the prosecutor's remarks

during summation denied him a fair trial. We disagree.

      During his closing, the prosecutor three times referred to certain

arguments raised by defense counsel as "red herrings." Defense counsel did not

object to any of these comments. However, on the third occasion, the trial judge

called the attorneys to sidebar and told the prosecutor, "[m]ore than once you've

made reference to red herrings. This time you used it toward the defendant."

The judge also advised the prosecutor that he had used this term "a couple of

times. It wasn't objected to, but this time you crossed the line."

      After concluding the sidebar, the judge gave the jury the following

curative instruction:


                                                                         A-3817-17T2
                                        5
                   Ladies and gentlemen, I'm going to instruct you
            as follows. The comment made by [the prosecutor] just
            a moment ago about falling for a red herring, you are to
            completely disregard that comment. It's not to enter
            into your deliberations whatsoever.

                  I'm going to instruct you further that comments
            made by counsel in their closing statements [are] not
            evidence. The only evidence that you are to consider is
            the evidence from the witness stand, any items admitted
            into evidence.

      Later in his summation, the prosecutor discussed the testimony presented

by the State's expert concerning the manner in which the Ecstasy pills had been

packaged and, in the course of that discussion, stated:

                   The third element is that the defendant possessed
            or had under his control [Ecstasy] with the intent to
            distribute [over 900] pills. And think about what we
            heard from Sergeant Perez. What kind of drug it is,
            who it's marketed to, how it's marketed, [its] value . . .
            . [Y]ou can look through the bag when you take this in
            the back. The yellow, they got alien head markings.
            They're stamped in a way to sell, as he said, to people
            who are between the ages of [eighteen] and [twenty-
            five]. That they come in all different shapes, and sizes,
            and stacks.

                    This isn't a single dosage. This is multiple doses
            and each . . . pill is worth 20 to $30. So it's indisputed
            [sic][1] that it would be possessed with the intent to
            distribute.


1
  Presumably, the prosecutor intended to state it was "undisputed" rather than
"indisputed."
                                                                         A-3817-17T2
                                        6
      Defense counsel objected to the prosecutor's last remark because although

the manner in which the pills were packaged was undisputed, the question of

whether they were possessed with intent to distribute was not. In response to

defendant's objection, the judge immediately gave the jury the following strong,

curative instruction:

                   Ladies and gentlemen, you are to disregard the
            last comment that it is indisputed [sic] that the CDS was
            possessed with the intent to distribute. Okay? It's not
            to enter into your deliberations whatsoever.

                  Again, comments made by counsel in their
            closing statements are not evidence. The evidence that
            you are to consider is the evidence from the witness
            stand and the items that were admitted into evidence
            only.

                   It is for you to decide. You are the judges of the
            facts of this case. It is for you to decide whether or not
            the CDS in this case was possessed with the intent to
            distribute. So disregard that last remark.

      Still later in his closing statement, the prosecutor remarked that Castillo

had agreed to "truthfully testify at trial" in return for his plea agreement. He

also stated that because Castillo had already served his custodial sentence, the

State would be unable to take back the plea if Castillo failed to tell the truth.

Defense counsel did not object to this comment.




                                                                         A-3817-17T2
                                        7
      Nevertheless, the judge called both attorneys to sidebar and told the

prosecutor that his statement that the State could do nothing to Castillo if he lied

on the stand was not accurate because, contrary to the prosecutor's remark, the

State could still rescind the plea. The judge then gave the following curative

instruction to the jury:

                   Ladies and gentlemen.        I'm going to
                   instruct you as follows. You are to
                   disregard the comments of the [p]rosecutor
                   with respect to there being no potential
                   consequence to Mr. Castillo if he refused
                   to testify in this case. You're to disregard
                   those comments. They're not to enter into
                   your deliberations whatsoever. Okay?

                   Again, you're the judge of the facts. The
                   evidence you are to consider is the
                   evidence from the witness stand and the
                   items admitted into evidence.

      Prosecutorial misconduct is not a basis for reversal unless the conduct

"was so egregious that it deprived [the] defendant of a fair trial." State v.

DiFrisco, 137 N.J. 434, 474 (1994).          Considerable leeway is afforded to

prosecutors in presenting their arguments at trial "as long as their comments are

reasonably related to the scope of the evidence presented." State v. Frost, 158
N.J. 76, 82 (1999). Thus, "[i]t is not improper for the prosecution to suggest

that the defense's presentation was imbalanced and incomplete."            State v.


                                                                            A-3817-17T2
                                         8
Patterson, 435 N.J. Super. 498, 508 (App. Div. 2014) (quoting State v.

Timmendequas, 161 N.J. 515, 593 (1999)). However, "'[a] prosecutor is not

permitted to cast unjustified aspersions' on defense counsel or the defense."

Frost, 158 N.J. at 86 (quoting State v. Lockett, 249 N.J. Super. 428, 434 (App.

Div. 1991)).

      To determine if the alleged misconduct was sufficiently egregious to

warrant reversal, the appellate court "must consider 'whether defense counsel

made a timely and proper objection, whether the remark was withdrawn

promptly, and whether the court ordered the remarks stricken from the record

and instructed the jury to disregard them.'" Patterson, 435 N.J. Super. at 508

(quoting State v. Wakefield, 190 N.J. 397, 438 (2007)). As a general rule, a

remark will not be considered prejudicial if no objection was made. State v.

R.B., 183 N.J. 308, 333 (2005) (quoting Frost, 158 N.J. at 83). "The failure to

object suggests that defense counsel did not believe the remarks were prejudicial

at the time they were made. The failure to object also deprives the court of an

opportunity to take curative action." Ibid. (quoting Frost, 158 N.J. at 84).

      In that regard, the trial court can give the jury a curative instruction to

remedy any prejudicial effect caused by a prosecutor's improper remark. State

v. Hawk, 327 N.J. Super. 276, 283 (App. Div. 2000). "The type of necessary


                                                                          A-3817-17T2
                                        9
curative instruction is in the discretion of the trial court judge who is in the best

position to decide what is needed." Ibid. (citing State v. Winter, 96 N.J. 640,

647 (1984)). However, it is well settled that "[a]n effective curative instruction

needs to be 'firm, clear, and accomplished without delay.'" State v. Prall, 231
N.J. 567, 586 (2018) (quoting State v. Vallejo, 198 N.J. 122, 134 (2009)).

      Applying these standards, we are satisfied that none of the prosecutor's

comments deprived defendant of a fair trial. The prosecutor's references to "red

herrings" were brief and defense counsel did not object to them. Moreover,

these comments were an appropriate attempt to point out "that the defense's

presentation was imbalanced or incomplete." Patterson, 435 N.J. Super. at 508.

In any event, the judge addressed any possible prejudice with his prompt

curative instruction.

      The prosecutor did misspeak when he stated that the evidence presented

concerning defendant's intent to distribute the Ecstasy pills was "undisputed."

Again, however, the judge immediately sustained defense counsel's objection

and advised the jury to disregard that comment. Similarly, when the judge

believed that the prosecutor had incorrectly told the jury that Castillo could not

be punished if he failed to tell the truth at trial, he again gave a strong curative

instruction to the jury.


                                                                             A-3817-17T2
                                        10
      In his brief, defendant argues that the judge's curative instructions were

"too specific" because he told the jury exactly what remarks they were to

disregard, thus repeating what the prosecutor had said in his summation. This

argument lacks merit.

      Our Supreme "Court has consistently stressed the importance of

immediacy and specificity when trial judges provide curative instructions to

alleviate potential prejudice to a defendant. . . ." Vallejo, 198 N.J. at 135

(citations omitted). There is a strong presumption that juries follow a judge's

instructions. State v. Herbert, 457 N.J. Super. 490, 503 (App. Div. 2019).

      Here, the judge's instructions were firm, clear, and accomplished without

delay. The judge promptly and properly informed the jury of exactly what they

were to disregard and reminded them they were the fact-finders and that

statements made by counsel in their closing arguments were not evidence.

Therefore, we reject defendant's contentions on this point.

                                       III.

      In Point II, defendant argues for the first time that the judge erred by

failing to instruct the jury that defendant's mere presence at the post office was

insufficient by itself to prove that he constructively possessed the Ecstasy pills.

Again, we disagree.


                                                                           A-3817-17T2
                                       11
      It is well settled that "[a]ppropriate and proper charges are essential for a

fair trial." State v. Baum, 224 N.J. 147, 158-59 (2016) (alteration in original)

(internal quotation marks omitted) (quoting State v. Reddish, 181 N.J. 553, 613

(2004)). Jury instructions must give a "comprehensible explanation of the

questions that the jury must determine, including the law of the case applicable

to the facts that the jury may find." Id. at 159 (quoting State v. Green, 86 N.J.
281, 287-88 (1981)).

      "[I]n reviewing any claim of error relating to a jury charge, the 'charge

must be read as a whole in determining whether there was any error. . . .'" State

v. Gonzalez, 444 N.J. Super. 62, 70-71 (App. Div. 2016) (quoting State v.

Torres, 183 N.J. 554, 564 (2005)). If a defendant does not object to the jury

charge at the time it was given, "there is a presumption that the charge was not

error and was unlikely to prejudice the defendant's case." State v. Montalvo,

229 N.J. 300, 320 (2017) (quoting State v. Singleton, 211 N.J. 157, 182 (2012)).

In addition, if the defendant does not object to the jury charge, the plain error

standard is applied and the defendant must demonstrate that any "legal

impropriety in the charge prejudicially affect[ed] the substantial rights of the

defendant" and was "sufficiently grievous . . . to convince the [reviewing] court




                                                                           A-3817-17T2
                                       12
that of itself the error possessed a clear capacity to bring about an unjust result."
Id. at 321 (quoting State v. Chapland, 187 N.J. 275, 289 (2006)).

      Applying these principles, we conclude that the trial judge's instruction

on constructive possession was clearly not erroneous when viewed as a whole.

The judge instructed the jury that possession could be actual or constructive, and

either sole or joint. In this portion of the charge, the judge stated:

                    Possession means a conscious, knowing
             possession, either actual or constructive. A person is in
             actual possession of an item when he first knows what
             it is, that is, he has knowledge of its character and
             second, knowingly has it on [his] person at a given
             time.

                    Possession may be constructive instead of actual.
             As I just stated, a person who with knowledge of its
             character knowingly has direct physical control over an
             item in a given time is in actual possession of it.
             Constructive possession means possession in which the
             possessor does not physically have the item on his or
             her person but is aware that the item is present and is
             able to and has the intention to exercise control over it.

                    So, someone who has knowledge of the character
             of an item and knowingly has both the power and the
             intention at a given time to exercise control over it,
             either directly or through another person or persons is
             then in constructive possession of that item.

                   Possession may be sole or joint. If one person
             alone has actual or constructive possession of an item,
             possession is sole. If two or more persons share actual


                                                                             A-3817-17T2
                                        13
            or constructive knowing possession of an item,
            possession is joint.

      Shortly after instructing the jury on the elements of possession, the judge

also instructed the jurors on "mere presence," stating:

                  Mere presence at or near the scene, does not make
            one a participant in the crime nor does the failure of a
            spectator to interfere make him a participant in the
            crime. It is, however, a circumstance to be considered
            with the other evidence in determining whether he was
            present as an accomplice. Presence is not in itself
            conclusive evidence of that fact.

                   Whether presence—whether presence has any
            probative value depends upon the total circumstances.
            To constitute guilt, there must exist a community of
            purpose and actual participation in the crime
            committed. While mere presence at the scene of the
            perpetration of a crime does not render a person a
            participant in it, proof that one is present at the scene
            of the commission of the crime without disapproving or
            opposing it is evidence from which, in connection with
            other circumstances, it is possible for the jury to infer
            that he assented thereto, lent his countenance and
            approval and was thereby aiding the same. It depends
            upon the totality of the circumstances as those—it
            depends upon the totality of the circumstances as those
            circumstances appear from the evidence.

      Thus, contrary to defendant's newly minted contention, the judge carefully

instructed the jury on the concept of mere presence in the context of the specific

charge at issue at the trial, that is, whether defendant possessed the Ecstasy pills



                                                                            A-3817-17T2
                                        14
with the intent to distribute them. 2 Defendant did not object to the jury charge

at trial, which lends support to the "presumption that the charge was not error"

and did not prejudice his case. Montalvo, 229 N.J. at 320 (quoting Singleton,
211 N.J. at 182). Therefore, defendant's contention lacks merit.

      Affirmed.




2
  As the parties point out in their briefs, the model jury charge on "possession"
was amended after defendant's trial to include a mere presence instruction to be
used when appropriate. Model Jury Charges (Criminal), "Possession (N.J.S.A.
2C:2-1)" (rev. Jun. 11, 2018). Both parties agree that the trial "court could not
have been expected to provide the jury with an instruction that had not yet been
officially incorporated into the Model Charge. . . ." Having reviewed the new
model charge, however, we are satisfied that taken as a whole, the judge's
instruction to the jury in this case covered all the information set forth in the
revised charge.
                                                                         A-3817-17T2
                                      15